DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 13, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sato (US 2013/0029444). 
Regarding claim 1,  Sato disclose  scanning the substrate with a laser beam along a predetermined planned cleavage line (L2, Figs. 10 and 11)[0116-0130] to perform first irradiation to form the plurality of first modified portions 10located on the planned cleavage line inside the substrate and cracks generated from the first modified portions; after the first irradiation, scanning the substrate with a laser beam along a first predetermined imaginary line that is parallel to the planned cleavage line in a top view and is offset from the planned cleavage line in an in-plane direction of the 15substrate by a predetermined distance to perform second irradiation to form the plurality of second modified portions located on the first predetermined imaginary line inside the substrate to facilitate development of the cracks generated from the first modified portions (L1, Figs. 10 and 11)[0116-0130, 0199-0214]; and after the condensing the laser beam, cleaving the substrate starting from the 20plurality of first modified portions [0214].
Regarding claim 2, Sato disclose  the output power of the laser beam in the second irradiation is equal an output power of the laser beam in the first irradiation [0203].
Regarding claims 3 and 4, Sato disclose  the first predetermined imaginary line is offset from the planned cleavage line 4m [0208]. 
Regarding claims 5 and 6, Sato disclose  the laser beam in the second irradiation is condensed at a same position as the laser beam in the first irradiation in a thickness direction of the substrate [0212] and (fig. 11). 
Regarding claim 9, Sato disclose a sapphire substrate [0200]. 
Regarding claim 13, Sato disclose the condensing the laser beam inside the substrate is performed such 15that the plurality of modified portions further includes a plurality of third modified portions, and wherein the method further comprises, between the scanning to perform the second irradiation and the cleaving the substrate, scanning the substrate with a laser beam along a second predetermined imaginary line offset from the planned cleavage 20line in the in-plane direction of the substrate by a predetermined distance in the top view (L3, Figs. 10 and 11), the second predetermined imaginary line (L3) set to extend on a side opposite to the first predetermined imaginary line (L1) across the planned cleavage line to perform a third irradiation, to form the plurality of third modified portions located on the second predetermined imaginary line inside the substrate (Figs. 10 and 11).
Regarding claim 20, Sato disclose a thickness of the substrate is 100 pm or more and 300 pm or less [0200]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2013/0029444) as applied to claim 13 above.
Sato disclose the invention supra. 
Sato explicitly discloses three rows (Figs. 10 and 11).
Sato fails to explicitly disclose, for the third laser,  the output power of the laser beam in the third irradiation is equal an output power of the laser beam in the first irradiation (claim 15) the second predetermined imaginary line is offset from the planned cleavage line by 3 microns or more and 7 microns or less (claim 17) the laser beam in the third irradiation is condensed at a same position as the laser beam in the first irradiation in a thickness direction of the substrate (claim 19).
Regarding claim 15, Sato disclose the output power of the laser beam in the second irradiation is equal an output power of the laser beam in the first irradiation [0203].
Regarding claim 17, Sato disclose disclose  the first predetermined imaginary line is offset from the planned cleavage line 4m [0208]..
Regarding claim 19, Sato disclose the laser beam in the second irradiation is condensed at a same position as the laser beam in the first irradiation in a thickness direction of the substrate [0212] and (fig. 11). 
The examiner submits it would have been obvious to one of ordinary skill in the art at the time the invention was made to use power, offset and depth of the first and second laser irradiation and apply the power, offset and condensation depth to the third laser irradiation. 
 The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The laser would be used to induce crack formation [0003].)
One of ordinary skill in the art would have recognized that the results of the combination were predictable, because the laser would induce crack formation. 
Allowable Subject Matter
Claims 7-8, 10-12, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817